Exhibit 10.1

 

Amended and Restated

Project 500 Program

 

PROJECT 500 AWARDS UNDER

SIX FLAGS ENTERTAINMENT CORPORATION

LONG-TERM INCENTIVE PLAN

 

Overview

 

The objective of the Project 500 Awards under the Six Flags Entertainment
Corporation Long-Term Incentive Plan (“Project 500 Awards”) is to provide
management with an equity incentive to achieve $500 million of Modified EBITDA
in a calendar year (the “EBITDA Target”) by December 31, 2015.  An aggregate of
1,400,000 shares would be issued if the EBITDA Target is achieved in calendar
2015, to the extent provided in the applicable Project 500 Awards agreement.

 

The Project 500 Awards provide management with incentive to reach the EBITDA
Target earlier by providing:  (a) a 15% early achievement bonus (1,610,000 total
shares) if the EBITDA Target is met for calendar year 2014, (b) a 35% early
achievement bonus (1,890,000 total shares) if the EBITDA Target is met for
calendar year 2013 and (c) a 50% early achievement bonus (2,100,000 total
shares) if the target EBITDA is met for calendar year 2012, all to the extent
provided in the applicable Project 500 Awards agreement.

 

A minimum achievement hurdle of 95% ($475 million) applies and any
overperformance above $475 million would be credited to the immediately
subsequent calendar year.

 

The terms and conditions of the Project 500 Awards are set forth in a separate
Project 500 Awards agreement that shall apply in the event of any conflict with
this Overview.

 

--------------------------------------------------------------------------------